             Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 1 of 14 PageID #: 9


Office of the Secretary of State
Building 1 Suite 157-K                                                                               *6
1900 Kanawha Blvd E.                                                                                A*
Charleston, WV 25305                                                                               as
                                                                                                   CQ

                                                                                                                     *
                     USPS CERTIFIED MAIL™
                                                                                                            JfMK*



                                                                                                    Mac Warner
                                                                                                  Secretary of State
                                                                                                 State of West Virginia
                                                                                               Phone: 304-558-6000
                  9214 8901 1251 3410 0003 1024 76                                                      886-767-8683
                                                                                                     Visit us online:
                                                                                                     www.wvsos.com
7-ELEVEN, INC.
Corporate Creations Network Inc.
126 EAST BURKE STREET
MARTINSBURG, WV 25401




    Control Number: 273122                                                      Agent: Corporate Creations Network Inc.
             Defendant: 7-ELEVEN, INC.                                        County: Kanawha
                        126 EAST BURKE STREET
                        MARTINSBURG, WV 25401 US                          Civil Action: 21-C-257
                                                                    Certified Number: 92148901125134100003102476
                                                                        Service Date: 3/30/2021


I am enclosing:

       1 summons and complaint, 1 other: (FIRST COMBINED DISCOVERY REQUESTS)

which was served on the Secretary at the State Capitol as your statutory attorney-in-fact. According to law, I have accepted
service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept sen/ice of
process in the name and on behalf of your corporation as your attomey-in-fact. Please address any questions about this
document directly to the court or the plaintiff’s attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,




Mac Warner
Secretary of State
     Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 2 of 14 PageID #: 10




     IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

ANDRE H. JOYNER,

          Plaintiff,
                                                            Civil A
v.                                                          Judge j
                                                                                      t- -j

7-ELEVEN, INC.,
                                                                                              r.    1
                                                                                        a
          Defendant.                                                                          <•
                                                                                      O

                                                                                                   "H
          To:     7-Eleven, Inc.                                                                    )
                                                                                      •r?
                  c/o Corporate Creations Network, Inc.
                  126 East Burke St.                                                  o
                  Martinsburg, WV 25401

          IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned
and required to serve upon Jack C. Dolance, Warner Law Offices, PLLC, plaintiffs attorney,
whose address 227 Capitol Street, Post Office Box 3327, Charleston, West Virginia 25333, an
answer, including any related counterclaim you may have, to the complaint filed against you in
the above styled civil action, a true copy of which is herewith delivered to you. You are required
to serve your answer within thirty (30) days after service of this summons upon you, exclusive
of the day of service. If you fail to do so, judgment by default will be taken against you for the
relief demanded in the complaint and you will be thereafter barred from asserting in another
action any claim you may have which must be asserted by counterclaim in the above-styled civil
action.

                                                          catny S. Gatson, Clerk
Dated   2/05                                        CLERK OF COURT
          Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 3 of 14 PageID #: 11


    IN THE CIRCUIT COURT OF                                KANAWHA                      COUNTY, WEST/V1RCINIA

                                      CIVIL CASE INFORMATION STATEMENT
                                       (Civil Cases Other than Domestic Relations)
                                                                                                                                7
I. CASE STYLE:                                                             ciOI-A^aKa;;                           '4/   ■
                                                                                                                                    5$
Plaintiff(s)                                                               Judge:               ef\mr                   C^u,7£.Cd   ■Jf/f

Andre H. Joyner
                                                                     PlantifTs Phone:


vs.                                                             Days to
Defendant(s)                                                    Answer         Type of Service
7-Eleven, Inc                                                         30       Process Server
Name
126 East Burke St.                                             Defendant's Phone:
Street Address
Martinsburg, WV 25401
City, State, Zip Code

II. TYPE OF CASE:
    [71 General Civil                                                                   I   I   Adoption
    I | Mass Litigation [As defined in T.C.R. 26.04(a)]                                 I   I   Administrative Agency Appeal
        [ | Asbestos                                                                    I   |   Civil Appeal from Magistrate Court
        I I FELA Asbestos                                                               [   1   Miscellaneous Civil Petition
        I I Other:____________________________                                          I   I   Mental Hygiene
    I i Habeas Corpus/Other Extraordinary Writ                                          I   I   Guardianship
    I 1 Other:                                                                          I   I   Medical Malpractice

III. JURY DEMAND: 13 Yes □ No CASE WILL BE READY FOR TRIAL BY (Month/Year):                                                 /

IV. DO YOU OR ANY   IF YES, PLEASE SPECIFY:
    OF YOUR CLIENTS I I Wheelchair accessible hearing room and other facilites
    OR WITNESSES    I 1 Reader or other auxiliary aid for the visually impaired
    IN THIS CASE    I | Interpreter or other auxiliary aid for the deaf and hard of hearing
    REQUIRE SPECIAL
                    I I Spokesperson or other auxiliary aid for the speech impaired
    ACCOMMODATIONS?
                    I 1 Foreign language interpreter-specify language:_____________
    □  Yes [71 No   I | Other:

Attorney Name: Jack C. Dolance                                                  Representing:
Firm: Warner Law Offices, PLLC                                                  [7 Plaintiff               \Z\ Defendant
Address: P.O. Box 3327, Charleston, WV 25333                                    i I Cross-Defendant CH Cross-Complainant
Telephone: (304) 345-6789                                                       1 1 3rd-Party Plaintiff (Z3 3rd-Party Defendant
I 1 Proceeding Without an Attorney
                                                                                                  -a
Original and       2        copies of complaint enclosed/attached.
Dated:    03   /       25    /    2021            Signature: ________        __________
SCA-C-100: Civil Case Information Statement (Other than Don^stic^^|^ions)                                  Revision Date: 4/2020
     Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 4 of 14 PageID #: 12


                                                                                           4*-» *


      IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST
                                                                                                n c:S9
ANDRE H. JOYNER,
                                                                          W-mifc  *■   ^




        Plaintiff,
                                                         Civil Actipn^o,        i-
                                                                            i
v.

7-ELEVEN, INC.,
                                                         Judge        I
                                                                             i
        Defendant.

                                      COMPLAINT

        For his Complaint, the Plaintiff, Andre H. Joyner, through counsel Jack C. Dolance

of Warner Law Offices, PLLC, alleges and avers as follows:

                                     Nature of Action

        1.     This case arises from Defendant T-Eleven’s choice not to employ reasonable

safety and security measures at its Charleston convenience store, despite a history of

violence and criminal behavior at the store. As a result, a 7-Eleven employee, while on the

job, was involved in an altercation with a group of individuals, leading to a shootout during

which an unknown gunman shot and severely injured Plaintiff Andre H. Joyner, an

innocent customer who had not been involved in the 7-Eleven employee’s altercation.

                            Parties, Jurisdiction, and Venue

        2.     At all pertinent times, Plaintiff Andre H. Joyner is and was a resident and

citizen of Charleston, Kanawha County, West Virginia.




                         COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                              1
  Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 5 of 14 PageID #: 13




       3.     At all pertinent times, Defendant 7-Eleven, Inc., was a Foreign corporation

licensed to do business in Kanawha County, West Virginia, with its principal place of

business at 3200 Hackberry Rd, Irving, Texas.

       4.     The acts and omissions forming the basis of this Complaint all occurred in

Kanawha County, West Virginia, and venue and jurisdiction are appropriate in the Circuit

Court of Kanawha County pursuant to W.Va. Code § 56-1-1 and §51-2-2, respectively.

                                           Facts

       5.     All preceding paragraphs are reincorporated as if set forth fully herein.

       6.     At all pertinent times, Defendant 7-Eleven operated its 24-hour convenience

store and gas station located at 1630 East Washington Street in Charleston, Kanawha

County, West Virginia, where Defendant sold alcoholic and non-alcoholic beverages, food,

and gasoline to its patrons.

       7.     On December 16, 2020, Plaintiff Joyner was walking into Defendant’s store

as a customer invitee to purchase a cup of coffee.

       8.     On information and belief, the premises of Defendant’s 7-Eleven location

was (and is) the scene of frequent crime and violence, both before and after Mr. Joyner was

shot there, including, on information and belief, one-hundred-nineteen (119) calls to

Kanawha County Metro 911 to dispatch police to the store in the year prior to this incident.

       9.     Despite this history of violence and crime, on December 16, 2020, Defendant

7-Eleven made the choice to not employ reasonable security measures, not adequately train

or supervise its employees, and otherwise failed to provide security and exercise reasonable

care to provide a reasonably safe premises for its patrons, including Mr. Joyner.

                          COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                             2
  Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 6 of 14 PageID #: 14




       10.    Defendant 7-Eleven was aware of and complicit in the creation of security

risks to patrons. As stated, 7-Eleven had a history of prior crime at its store. Thus, 7-Eleven

knew and was aware of the risks of danger to Mr. Joyner and other innocent customers.

       11.    Despite the known risk of operating a 24-hour convenience store, Defendant

7-Eleven, in blatant disregard of the foreseeable consequences, failed to have adequate

security safeguards in place and, for example, chose not to hire even a single security guard

to monitor the location.

       12.    On December 16, 2020, a 7-Eleven employee, while on the job, became

involved in an altercation with several individuals at the store, and at least one of the

individuals began firing a gun.

       13.    A chaotic scene unfolded, with customers trying to escape the gunfire.

       14.    A bullet struck Mr. Joyner in the back and he fell to the ground, bleeding

profusely, in severe pain, and struggling to breathe.

       15.    Due to the urgent need for treatment of his injuries, Mr. Joyner was rushed

to a nearby emergency room in a private vehicle, where the severity of Mr. Joyner’s

gunshot wound injuries required that he undergo surgery.

       16.    As a direct and proximate result of the acts and/or omissions of Defendant 7-

Eleven as set forth in detail herein, Plaintiff suffered harms including but not limited to the

following:

              a.     Serious physical injury, pain, suffering, mental anguish;

              b.     Loss of income;



                           COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                              3
  Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 7 of 14 PageID #: 15




              c.     Compensation for the pain and suffering that Mr. Joyner was forced
                     to endure;

              d.     Other expenses reasonably incurred as a result of the wrongful
                     conduct of Defendant 7-Eleven.

                                         COUNT I:
                                         Negligence

       17.    All preceding paragraphs are reincorporated as if set forth fully herein.

       18.    At all pertinent times, Defendant 7-Eleven, its agents, apparent agents,

employees, servants, and/or any other personnel involved in providing services to its

patrons/invitees were acting within the scope of their agency or employment.

       19.    At all pertinent times, it was foreseeable by the agents, apparent agents,

employees, servants, and/or any other personnel involved in providing services to its

patrons/invitees, that patrons/invitees would be at risk for injury and/or death from violent

acts of 7-Eleven employees and/or third parties on or about its premises.

       20.    At all pertinent times, 7-Eleven knew, by and through its agents, apparent

agents, employees, servants, and/or any other personnel involved in providing services to

its patrons/invitees, that patrons/invitees would be at risk for injury and/or death from

violent acts of 7-Eleven employees and/or third parties on or about its premises.

       21.    On or about December 16, 2020, Mr. Joyner was shot on Defendant’s

premises and suffered serious physical injuries as a result of the gunshot wound, including

but not limited to the following:

              a.     grade IV injury to left kidney,

              b.     grade I liver injury,


                         COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                             4
  Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 8 of 14 PageID #: 16




              c.      transverse colon perforation,

              d.      three (3) gastric perforations, and

              e.      mesenteric hematoma.

       22.    Defendant 7-Eleven had a duty to exercise ordinary care to protect invitees

from negligent and criminal acts of its own 7-Eleven employees and third parties,

particularly when Defendant knew of an unreasonable risk of harm to the invitees.

       23.    Defendant 7-Eleven through agents and/or employees failed to provide

reasonable and adequate security measures to ensure the health, safety, and welfare of

patrons, business invitees, or other individuals while on or about the premises.

       24.    The security measures utilized by Defendant 7-Eleven, if any, did not provide

a reasonably safe environment for its patrons, business invitees, or other individuals on or

about the premises.

       25.    Defendant 7-Eleven breached the duty of care it owed to Mr. Joyner and

others, and was thereby negligent, careless, and reckless through acts and omissions

including, but not limited to, the following:

              a.      Failure to devise, implement, and follow a proper security plan;

              b.      Failure to properly employ and deploy an adequate number of security
                      personnel to reasonably protect persons on the premises;

              c.      Failure to utilize reasonable and appropriate measures to protect
                      persons on the premises when it knew of a dangerous condition on the
                      premises;

              d.      Failure to maintain a lookout for criminal activity on the premises;

              e.      Failure to protect patrons, including Mr. Joyner, from violent activity
                      and injury; and

                          COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                         5
  Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 9 of 14 PageID #: 17




              f.        Various other acts and omissions which may be developed throughout
                        the course of discovery.

       26.    Mr. Joyner’s gunshot injuries were a direct and proximate result of the above-

stated wrongful acts and/or omissions of Defendant 7-Eleven.

      27.     As a direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven, along with its employees, agents and apparent agents,

servants, and representatives, Plaintiff Andre Joyner was caused to suffer a horrific gunshot

injury at the premises of Defendant’s 7-Eleven store.

      28.     As a further direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven and its employees, agents and apparent agents,

servants, and representatives, Plaintiff Andre Joyner suffered extreme pain and suffering

and severe emotional distress and trauma, including struggling for his life and extreme

stress at the realization that his death could be imminent.

      29.     As a direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven and its employees, agents and apparent agents,

servants, and representatives - which show a conscious, reckless, and outrageous

indifference to the health, safety, and welfare of others - Plaintiff Andre Joyner asserts a

claim for both compensatory and punitive damages pursuant to W.Va. Code § 55-7-29 in

amounts to be determined by a Kanawha County jury at trial.

                                        COUNT II:
                   Negligent Hiring, Training, Supervision, and Retention

      30.    All preceding paragraphs are reincorporated as if set forth fully herein.


                           COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                          6
 Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 10 of 14 PageID #: 18




       31.    At all pertinent times, Defendant 7-Eleven owed Mr. Joyner a duty to

exercise reasonable care in the hiring, training, retention, and supervision of its employees,

agents, and representatives.

      32.     Defendant 7-Eleven was negligent, careless, and reckless in one or more of

the following particulars:

              a.     Failure to provide reasonable and necessary training, education, and
                     instruction to its employees/agents, for the adequate planning and
                     implementation of an appropriate security plan and protocol;

              b.     Failure to check the background of potential employees for violent
                     criminal convictions and other indicators of violent and/or reckless
                     propensities; and

              c.     Various other acts and omissions which may be developed throughout
                     the course of discovery.

      33.     As a direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven and its employees, agents and apparent agents,

servants, and representatives, Plaintiff Andre Joyner was caused to suffer a horrific

shooting in his back at Defendant’s 7-Eleven convenience store.

      34.     As a further direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven and its employees, agents and apparent agents,

servants, and representatives, Plaintiff Andre Joyner suffered extreme pain and suffering

and severe emotional distress and trauma, including a struggle for his life and extreme

stress regarding his awareness that his death was likely imminent.

      35.     As a direct and proximate result of the negligence, carelessness, and

recklessness of Defendant 7-Eleven and its employees, agents and apparent agents,


                          COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                         7
 Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 11 of 14 PageID #: 19




servants, and representatives - which show a conscious, reckless, and outrageous

indifference to the health, safety, and welfare of others - Plaintiff Andre Joyner asserts a

claim for both compensatory and punitive damages pursuant to W.Va. Code § 55-7-29 in

amounts to be determined by a Kanawha County jury at trial.

       WHEREFORE, the Plaintiff Andre H. Joyner demands judgment against the

Defendant 7-Eleven for damages in an amount exceeding the jurisdictional requirements

of this Court, and in such sums as will fairly and fully compensate the Plaintiff for the

sustained losses, injuries, and damages proximately caused by the Defendant, together with

pre- and post-judgment interest, and reasonable attorney fees and costs in and about the

prosecution of this action. The Plaintiff further demands judgment against this Defendant

which is punitive or exemplary in nature and is sufficient to punish this Defendant for its

conscious, reckless, and outrageous indifference to the health, safety, and welfare of others

- and to deter like conduct in the future - together with any and all further relief in favor

of the Plaintiff that this Court deems just under the circumstances.

                              JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury upon all issues raised in this Complaint.



Dated: March 25, 2021              Respectfully submitted,

                                   ANDRE H. JOYNER,

                                   By Counsel,

                                                  l
                                   Jack €. Dfcknce (WVSB #12428)
                                   WARMER LAW OFFICES, PLLC

                         COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                             8
Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 12 of 14 PageID #: 20




                            227 Capitol Street
                            Post Office Box 3327
                            Charleston, West Virginia 25333
                            Telephone: (304) 344-4460
                            Facsimile: (304) 344-4508
                           jdolance@wvpersonalinjury.com




                   COMPLAINT: JOYNER v. 7-ELEVEN, INC.
                                  9
     Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 13 of 14 PageID #: 21
            I




         IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA

ANDRE H. JOYNER,

        Plaintiff,
                                                               Civil Action No. 21-C-257
v.                                                             Judge Bailey

7-ELEVEN, INC.,

        Defendant.


                                  CERTIFICATE OF SERVICE
      I, Jack C. Dolance, counsel for Plaintiff, hereby certify that a true and exact copy of the
foregoing “PlaintiffAndre H. Joyner’s First Combined Discovery Requests to 7-Eleven, Inc. ”
        was served upon Defendant on the 25th day of March, 2021 addressed as follows:


                                           7-Eleven, Inc.
                               c/o Corporate Creations Network, Inc.
                                        126 East Burke St.
                                     Martinsburg, WV 25401




                                               JackU. Etolance (WVSB #12428)
                                               W^RNER^W OFFICES, PLLC
                                               227 Capi-      :et
                                               Post Office Box 3327
                                               Charleston, West Virginia 25333
                                               Telephone: (304) 345-6789
                                               Facsimile: (304) 344-4508
                                               idolance@wvDersonaliniurv.com




                                            Page 17 of 17
Case 2:21-cv-00279 Document 1-1 Filed 05/04/21 Page 14 of 14 PageID #: 22
                                                                  I    *

                              k\ rs u 5 2021
